           Case 5:19-cv-00201-D Document 2 Filed 04/20/20 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT FOR
                   THE WESTERN DISTRICT OF OKLAHOMA

MARCUS ANTHONY JEFFERSON,                  )
                                           )
        Defendant/Petitioner,              )
                                           )
v.                                         )         No. CR-17-012-D
                                           )         (No. CIV-19-201-D)
UNITED STATES OF AMERICA,                  )
                                           )
        Plaintiff/Respondent.              )

                                     ORDER

       Before the Court is Marcus Anthony Jefferon’s pro se Motion under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody

[Doc. No. 28]. In response, the United States asserts that Petitioner’s motion is time-barred

under 28 U.S.C. § 2255(f). [Doc. No. 31]. Petitioner has not responded in opposition to the

United States’ request that Petitioner’s motions be dismissed as untimely, and the time

within which to do so has elapsed. Upon examination of the parties’ submissions and the

case record, the Court finds that Petitioner’s § 2255 motion should be denied.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Petitioner was charged by Indictment, on January 18, 2017, with knowingly and

intentionally   possessing   cocaine    with       intent   to   distribute,   in   violation   of

21 U.S.C. § 841(a)(1). See Indictment [Doc. No. 1]. On March 8, 2017, Petitioner appeared

before the Court, petitioned to enter a guilty plea, and waived his right to a jury trial. See

Plea Hearing Minute Entry [Doc. No. 16]; see also Petition [Doc. No. 17]; Waiver [Doc.

No. 18]. Petitioner appeared for sentencing on July 26, 2017, and the Court sentenced him


                                               1
           Case 5:19-cv-00201-D Document 2 Filed 04/20/20 Page 2 of 6



to a term of eighty-one months, to run concurrently with the sentence imposed in Oklahoma

County District Court Case CF-2016-8549. See Sentencing Transcript [Doc. No. 26] at 25.

Petitioner did not appeal his sentence.

                                        DISCUSSION

       Section 2255 imposes a one-year statute of limitations for federal prisoners to bring

their motion. 28 U.S.C. § 2255(f). The limitation period runs from the latest of four

specified dates. Id. In most cases, the operative date for measuring the limitation period is

“the date on which the judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1). The

Court imposed judgment on July 26, 2017, and the written judgment was filed on the docket

the next day [Doc. No. 24]. Because no appeal was taken, the judgment became final

14 days later on August 10, 2017, when the time to appeal expired. 1 See FED. R. APP.

P. 4(b); see also United States v. Prows, 448 F.3d 1223, 1227–28 (10th Cir. 2006) (“If the

defendant does not file an appeal, the criminal conviction becomes final upon the

expiration of the time in which to take a direct criminal appeal.”). The one-year period for

filing a motion under § 2255 began to run on August 10, 2017, and expired on August 13,

2018. See United States v. Penn, 153 Fed. Appx. 548, 550 (10th Cir. Nov. 10, 2005)

(unpublished) 2 (concluding that the day of the act from which the designated period of time

begins to run shall not be included and that the last day of the limitations period cannot be




       1
         “A judgment or order is entered for purposes of this Rule 4(b) when it is entered on the
criminal docket.” FED. R. APP. P. 4(b)(6).
       2
         All unpublished opinions in this Order are cited pursuant to FED. R. APP. P. 32.1(a) and
10TH CIR. R. 32.1.
                                               2
           Case 5:19-cv-00201-D Document 2 Filed 04/20/20 Page 3 of 6



a Saturday, a Sunday, or a legal holiday). Petitioner waited until February 28, 2019, to file

his motion.

       To excuse his late filing, Petitioner essentially invokes the doctrine of equitable

tolling. “Under the doctrine of equitable tolling, [the Court] will occasionally toll the time

bar facing a habeas petitioner, though ‘only in rare and exceptional circumstances.’” United

States v. Alvarado-Carrillo, 43 Fed. Appx. 190, 192 (10th Cir. May 17, 2002)

(unpublished) (quoting Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000)). A

prerequisite to any application of equitable tolling, however, is a finding that “[the]

petitioner [has] diligently pursue[d] his federal habeas claims.” Gibson, 232 F.3d at 808;

see also Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (“[T]his equitable remedy

is only available when an inmate diligently pursues his claims and demonstrates that the

failure to timely file was caused by extraordinary circumstances beyond his control.”).

       Petitioner argues that at the time of his conviction, he disagreed with his attorney

on “certain matters in [his] case.” Motion at 28. Petitioner alleges he was misinformed

about his right to file a § 2255 motion to vacate and about the timing within which to do

so. Id. Petitioner contends he was under the impression that he had no right to file such

motion. Id.

       In Gomez v. Lebeya, the petitioner argued equitable tolling should apply “because

(1) he did not receive appointed counsel to help him file a habeas application, (2) the

attorney who assisted him with his 35(b) motion did not advise him on how to file a habeas

application, and (3) he is unfamiliar with the English language.” 242 Fed. Appx. 493, 495

(10th Cir. 2007). The Tenth Circuit concluded Gomez failed to allege “extraordinary

                                              3
           Case 5:19-cv-00201-D Document 2 Filed 04/20/20 Page 4 of 6



circumstances warranting equitable tolling.” Id.; accord Yang v. Archuleta, 525 F.3d 925,

929–30 (10th Cir. 2008). Petitioner, like Gomez, asserts that counsel misinformed him

about his rights to file the instant motion, although Petitioner’s claims of lack of access to

the correct legal information pale in comparison to those analyzed under Gomez.

       Certainly, the Tenth Circuit has recognized that “egregious attorney misconduct

may constitute extraordinary circumstances that justify equitable tolling.” Fleming v.

Evans, 481 F.3d 1249, 1256 (10th Cir. 2007). But Petitioner’s allegations do not suffice.

In Fleming, the Tenth Circuit concluded an evidentiary hearing was required to determine

whether a petitioner was entitled to equitable tolling. Fleming’s counsel had failed “to

move to withdraw his guilty plea” after being “hired nearly a full year in advance of the

expiration of the filing deadline. Mr. Fleming contacted [counsel] several times over the

course of the year, and counsel repeatedly assured Mr. Fleming that filing was

forthcoming.” Id. Petitioner’s motion includes no such allegations, nor does Petitioner

provide any evidence or support from which the Court might conclude that an evidentiary

hearing on equitable tolling is required.

       Further, in U.S. v. Gabaldon, the Tenth Circuit detailed the numerous actions a

petitioner took in preparing his § 2255 motion, pointing to sworn and unsworn submissions

before the district court. Id. at 1126. Gabaldon, in establishing due diligence, presented

his own sworn statements asserting that he made multiple requests that his documents—

which had been seized by prison officials—be returned before the deadline. Id. Even these

documented steps, the Tenth Circuit noted, were insufficient to conclusively “establish his

ultimate entitlement to equitable tolling.” Id. at 1127.

                                              4
           Case 5:19-cv-00201-D Document 2 Filed 04/20/20 Page 5 of 6



       Petitioner here does not attempt to establish a record comparable to the one

described in Gabaldon. In fact, Petitioner’s motion does not include any facts from which

the Court might conclude he acted with reasonable diligence in pursuing his federal habeas

claims. Petitioner includes a cursory explanation as to why he failed to appeal, stating that

he was “trying to find the proper paperwork and also find the correct amendments that

applied to [his] case.” Motion at 28. To be entitled to equitable tolling, Petitioner must

allege with specificity “the steps he took to diligently pursue his federal claims.” Id. He

has failed to do so here.

       The government further argues that Petitioner’s motion is procedurally barred and

responds to Petitioner’s constitutional arguments on the merits. Because the Court finds

the motion is untimely, it does not reach these arguments.

                                      CONCLUSION

       Petitioner has not established that he is entitled to equitable tolling, and as such, his

motion is untimely. Under § 2255(b), “[u]nless the motion and the files and records of the

case conclusively show that the prisoner is entitled to no relief, the court shall . . . grant a

prompt hearing thereon, determine the issues and make findings of fact and conclusions of

law with respect thereto.” 28 U.S.C. § 2255(b). An evidentiary hearing is not required

where the “case record conclusively shows the prisoner is entitled to no relief.” United

States v. Marr, 856 F.2d 1471, 1472 (10th Cir. 1988). As Petitioner is entitled to no relief,

an evidentiary hearing will not be required.

       Pursuant to Rule 11(a) of the Rules Governing Section 2255 Proceedings, the Court

must issue or deny a certificate of appealability (“COA”) when it enters a final order

                                               5
           Case 5:19-cv-00201-D Document 2 Filed 04/20/20 Page 6 of 6



adverse to a movant. A COA may issue only upon “a substantial showing of the denial of

a constitutional right.” See 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district courts resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further.” Miller–El v. Cockrell, 537 U.S. 322, 327

(2003); see Slack v. McDaniel, 529 U.S. 473, 484 (2000). Upon consideration, the Court

finds this standard is not met in this case, and a COA should be denied.

       IT IS THEREFORE ORDERED that Petitioner’s Motion Under 28 U.S.C. § 2255

[Doc. No. 28] is DENIED. Petitioner’s request for a hearing is DENIED. A COA is

DENIED. Judgment shall issue accordingly.

       IT IS SO ORDERED this 20th day of April, 2020.




                                              6
